Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 08, 2021

The Court of Appeals hereby passes the following order:

A22D0139. TROMIKA POWERS v. FYR SFR BORROWER, LLC et al.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court entered an order granting a writ of possession to FYR SFR
Borrower, LLC et al. (“FYR”), Tromika Powers filed an appeal in superior court. The
superior court entered default judgment against Powers and granted a writ of
possession to FYR. Powers then filed a motion to vacate and set aside the default
judgment and order pursuant to OCGA § 9-11-60 (d) (2). On October 18, 2021, the
superior court denied the motion to set aside. On November 16, 2021, Powers filed
this application for discretionary review. We lack jurisdiction.
       An application for discretionary review generally may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. Radio Sandy Springs, Inc. v. Allen Road Joint
Venture, 311 Ga. App. 334, 335 (715 SE2d 752) (2011). Under OCGA § 44-7-56,
appeals in dispossessory actions must be filed within seven days of the date the
judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523
(521 SE2d 456) (1999); see also Court of Appeals Rule 31 (a). Powers filed her
application 29 days after the superior court entered the order she seeks to appeal.
“The proper and timely filing of a notice of appeal is an absolute requirement to
confer jurisdiction upon the appellate court.” Radio Sandy Springs, 311 Ga. App. at
336 (punctuation omitted). Powers’s failure to timely file her application in this
dispossessory action deprives us of jurisdiction. Therefore, Powers’s application is
hereby DISMISSED for lack of jurisdiction.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     12/08/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.